DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/US2019/060463, filed 08 Nov 2019; claims benefit of provisional application 62/757,486, filed 08 Nov 2018; and claims benefit of provisional application 62/757,233, filed 08 Nov 2018.

Claims 1-6, 68-71, 76-79, and 100 are pending in the current application. Claims 1-6, drawn to non-elected inventions, are withdrawn. Claims 68-71, 76-79, and 100 are examined on the merits herein.

Election/Restrictions
Applicant’s election of Group II, claims 68-71, 76-79, and 100, in the reply filed on 23 Aug 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 Aug 2022.

Applicant’s election of species of method comprising the monosaccharide xylose and the catalyst camphor-10-sulfonic acid in the reply filed on 23 Aug 2022 is acknowledged.
However, upon reconsideration of the prior art, this election of species requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68, 70, 76-79, and 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “pre-determined acceptance criterion” in claim 68 is a relative term which renders the claim indefinite. The term “pre-determined acceptance criterion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification as published at paragraph 14 recites examples of embodiments of a “pre-determined acceptance criterion”, however the specification does not clearly define the limitations of this "“pre-determined acceptance criterion”. Claims 70, 76-79, and 100 depend from claim 68 and incorporate all limitations therein, and do not clarify the scope of the claim.
Further, step (d) recites "formulating at least a portion of said batch of said synthetic oligosaccharide preparation only if the level of said catalyst in said batch preparation meets said pre-determined acceptance criterion". It is unclear what standard is used for ascertaining this "pre-determined acceptance criterion" for the reasons detailed above, therefore it is further unclear when this step (d) is required to be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68-71, 78-79, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Geremia (WO 2016/122885 A1, published 04 Aug 2016, cited in PTO-892).
Geremia teaches methods of producing prebiotic compositions that are made up of oligosaccharide compositions. (abstract) Geremia teaches one aspect method of producing a prebiotic composition, by combining feed sugar with a catalyst to form a reaction mixture; and producing a prebiotic composition from at least a portion of the reaction mixture. (page 1, paragraph 5) Geremia teaches the embodiment where the methods of using the catalyst are carried out in an aqueous environment. (page 86, pragraph 199) Geremia teaches the reaction conditions for catalytic oligosaccharide formation include the period of time of the reaction and a pre-determined reaction temperature (page 85, paragraph 194; page 86, paragraph 196) Geremia teaches in some embodiments the methods described herein produce an oligosaccharide compositions having lower levels of degradation products, such as less than about 10% of 1,6-anhydroglucose (levoglucosan). (page 109, paragraph 275) Geremia teaches the embodiment where the method is repeated in a sequential batch process, wherein at least a portion of the catalyst is separated from at least a portion of the oligosaccharide composition produced and is recycled, and the embodiment comprising steps of producing an oligosaccharide composition from at least a portion of the reaction mixture; separating the oligosaccharide composition from the catalyst; combining feed sugar with the separated catalyst to form additional reaction mixture; and producing additional oligosaccharide composition from at least a portion of the additional reaction mixture. (page 88, paragraph 205-206) Geremia teaches selecting the amount of catalyst used in the methods which may depend on several factors including, for example, the selection of the type of feed sugar, the concentration of the feed sugar, and the reaction conditions (e.g., temperature, time, and pH). (page 86, paragraph 198) Geremia teaches recycling in a batch process may involve, for example, recovering the catalyst from the reaction mixture and reusing the recovered catalyst in one or more subsequent reaction cycles. (page 90, paragraph 215) Geremia teaches determining loss of activity of the catalyst between consecutive cycles, and the embodiment in which a portion of the total mass of the catalyst in a reaction may be removed and replaced with fresh catalyst between reaction cycles. (page 91, paragraph 218 to page 92, paragraph 221) Geremia teaches additional processing steps may include polishing steps such as separation, dilution, concentration, and filtration, or a drying step. (page 92, paragraph 223) Geremia teaches in certain variations the feed sugar can include glucose or xylose, and variations where the feed sugar is all glucose or all xylose. (page 7, paragraph 45) Geremia teaches in some embodiments, the isolated oligosaccharides undergo a spray drying step to produce an oligosaccharide powder, (page 94, paragraph 231; page 5, paragraph 36) addressing limitations of claim 70-71. Geremia teaches the embodiment of the method of preparing gluco-oligosaccharides from dextrose using a catalyst where ontinuously stirred mixture was maintained for approximately three hours at 105°C, (page 117, paragraph 368-370) addressing limitations of claim 79. Geremia teaches in some variations the oligosaccharide compositions are functionalized oligosaccharide compositions produced by combining one or more sugars (e.g., feed sugars) with one or more functionalizing compounds in the presence of a catalyst, (page 98, paragraph 247) addressing limitations of claim 100. 
	Geremia does not specifically disclose the method wherein said batch comprises at least 1 kg of said synthetic oligosaccharide preparation and wherein said synthetic oligosaccharide preparation comprises at least n fractions of oligosaccharides each having a distinct degree of polymerization selected from 1 (DP1 fraction) to n (DPn fraction), wherein n is an integer greater than or equal to 3. (claim 68-69) Geremia does not specifically disclose the method comprising formulating at least a portion of said batch of said synthetic oligosaccharide preparation only if the level of said catalyst in said batch preparation is equal to or less than 0.1 wt % of said batch. (claim 69) Geremia does not specifically disclose the method wherein said heating comprises heating said aqueous composition for a time sufficient for said aqueous composition to reach equilibrium, wherein equilibrium is determined by a relative standard deviation of a series of Km according the formula of claim 78.
	Geremia further teaches any suitable methods known in the art to polish the oligosaccharide composition may be used, including, for example, the use of filtration units, carbon or other absorbents, chromatographic separators, or ion exchange columns. In one variation, the oligosaccharide composition is passed through a simulated moving bed chromatographic separator to remove low molecular mass species. (page 5, paragraph 35) Geremia further teaches in the embodiment of the method of preparing gluco-oligosaccharides the resulting solution was analyzed by HPLC to verify the removal of the isopropanol and to determine the distribution of the remaining oligosaccharides over degree of polymerization (DP). (page 172, paragraph 373) Geremia further teaches the embodiment of preparation of long gluco-oligosaccharides from dextrose using a catalyst. (example 3 at page 172, paragraph 374-375) Geremia further teaches a reaction "cycle" refers to one period of use within a sequence of uses of the catalyst, for example, in a batch process, a reaction cycle corresponds to the discrete steps of charging a reactor system with reactants and catalyst, heating the reaction under suitable conditions to convert the reactants, maintaining the reaction conditions for a specified residence time, separating the reaction products from the catalyst, and recovering the catalyst for re-use. (page 91, paragraph 217) Geremia further teaches the preparation of the catalyst in kg-scale amounts. (example 1 at page 170, paragraph 364-366) Geremia further teaches the reactors for the methods are known in the art. (page 89, paragraph 209 to page 90, paragraph 210) Geremia further teaches the example of a 1,000 liter reactor with a continuous volumetric flow of 200 liters per hour. (page 91, paragraph 217)
	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Geremia through routine experimentation to arrive at the claimed invention. Regarding the method wherein said batch comprises at least 1 kg of said synthetic oligosaccharide preparation, MPEP 2144.04 at IV.A. citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)  provides "("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.)." In this case Geremia teaches the preparation of the catalyst in kg-scale amounts, teaches reactors for the methods are known in the art, and teaches the example of a 1,000 liter reactor with a continuous volumetric flow of 200 liters per hour, suggesting that the prior art process is capable of being scaled up to kg-scale amounts. One of ordinary skill in the art would have been motivated to modify the teachings of Geremia with a reasonable expectation of success to prepare the composition comprising fractions as claimed because Geremia teaches the use of chromatographic separators based on molecular weight, determining the distribution of the remaining oligosaccharides over degree of polymerization (DP), and teaches embodiments of preparing short gluco-oligosaccharide and long gluco-oligosaccharide, suggesting one of ordinary skill in the art would have been motivated to prepare both short and long gluco-oligosaccharide and suggests known methods of separation based on molecular weight or DP, which would have led one of ordinary skill in the art to separate the oligosaccharide preparation into fractions of oligosaccharides each having a distinct degree of polymerization. One of ordinary skill in the art would have been motivated to modify the teachings of Geremia with a reasonable expectation of success to prepare the composition comprising formulating at least a portion of said batch of said synthetic oligosaccharide preparation only if the level of said catalyst in said batch preparation is equal to or less than 0.1 wt % of said batch because Geremia teaches recycling in a batch process may involve, for example, recovering the catalyst from the reaction mixture and reusing the recovered catalyst in one or more subsequent reaction cycles and teaches determining loss of activity of the catalyst between consecutive cycles, and the embodiment in which a portion of the total mass of the catalyst in a reaction may be removed and replaced with fresh catalyst between reaction cycles, suggesting it would have been obvious to measure the level of catalyst or catalyst activity in performing the step-wise batch process as taught in Geremia. One of ordinary skill in the art would have been motivated to modify the teachings of Geremia with a reasonable expectation of success to select the method wherein said heating comprises heating said aqueous composition for a time sufficient for said aqueous composition to reach equilibrium because Geremia teaches in a batch process, a reaction cycle corresponds to the discrete steps of charging a reactor system with reactants and catalyst, heating the reaction under suitable conditions to convert the reactants, maintaining the reaction conditions for a specified residence time. See also MPEP 2144.05 at II.A. providing "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case Geremia suggests it would have been routine experimentation for one of ordinary skill in the art to determine the suitable reaction conditions or residence time for the batch process including separating the oligosaccharide composition from the catalyst based on catalyst concentration or catalytic activity. 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 23 Aug 2022, have been fully considered and not found to be persuasive.
	Applicant remarks note in the corresponding EP application EP3880688A1 the EPO found the corresponding method claims to be novel and inventive over the closest prior art including US 2018/0000146 to Geremia, a patent family member of Geremia WO 2016/122885 A1 detailed above. However, claims 68-71, 78-79, and 100 are found to be obvious for the reasons detailed above as examined under US practice, such as specific sections of the MPEP noted therein. As the determination of the EPO does not address the examination under US practice, Applicant's remarks are not found to be persuasive.

Allowable Subject Matter
Claims 76-77 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art relevant to claims 76-77 is Geremia (WO 2016/122885 A1, published 04 Aug 2016, cited in PTO-892).
	Geremia teaches as above. Geremia further teaches in some embodiments of the foregoing aspect, the catalyst is a polymeric catalyst that includes acidic monomers and ionic monomers connected to form a polymeric backbone; or the catalyst is a solid-supported catalyst that includes a solid support, acidic moieties attached to the solid support, and ionic moieties attached to the solid support. (page 1, paragraph 5; page 8, paragraph 48-50) 
	It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Geremia to substitute the polymeric catalyst or solid-supported catalyst taught by Geremia for the catalyst recited in claims 76-77. MPEP 2144.06 at II. provides "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)" In this case the catalyst are functional equivalents in that they perform the same function of catalyzing the synthesis of an oligosaccharide preparation, however the prior art does not recognize this equivalency in the method taught by Geremia. Therefore the prior art does not teach or suggest all limitations of claims 76-77.

Conclusion
	No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623